Third District Court of Appeal
                               State of Florida

                           Opinion filed July 8, 2015.
                              ________________

                               No. 3D14-1395
                         Lower Tribunal No. 12-15201
                             ________________


                           Luis Fundora Moreno,
                                   Appellant,

                                       vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul Desousa, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and LAGOA and FERNANDEZ, JJ.

                               Confession of Error

      SUAREZ, C.J.

      Upon the appellee’s well taken confession of error, we affirm the revocation

of the appellant’s community control, but remand the case for the
limited purpose of holding a new sentencing hearing with an offer of counsel

consistent with the requirements of Florida Rule of Criminal Procedure

3.111(d)(5).